619 N.W.2d 535 (2000)
MICHIGAN COALITION OF STATE EMPLOYEE UNIONS, Plaintiff-Appellee, and
International Union, United Automobile, Aerospace & Agricultural Implement Workers of America (UAW) and Lynda Taylor-Lewis, Intervening Plaintiffs-Appellees,
v.
MICHIGAN CIVIL SERVICE COMMISSION, Defendant-Appellant.
No. 115579, COA No. 212236.
Supreme Court of Michigan.
December 1, 2000.
On order of the Court, the application for leave to appeal from the June 8, 1999, decision of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether a showing of irreparable harm is required to justify a preliminary injunction against an alleged violation of Const. 1963, art. 11, § 5.
MICHAEL F. CAVANAGH, J., states as follows:
I dissent and would not require the parties to brief and argue the rhetorical question framed by the Court.
Nothing in the language of Const. 1963, art. 11, § 5 suggests that it eliminates the need to establish the traditional requirements for preliminary injunctive relief. Article 11, § 5 does grant standing to any citizen to bring suit to compel compliance with its provisions. However, the reference in art. 11, § 5 to "injunctive or mandamus proceedings" suggests, if anything, that it incorporates traditional procedures and rules applicable to those kinds of actions, including the requirement of a showing of irreparable harm in order to justify a preliminary injunction.
I would deny leave to appeal.